Citation Nr: 1009844	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected gunshot wound (GSW) residuals of Muscle 
Group (MG) III of the right arm.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
continued a 20 percent evaluation for the residuals of a GSW, 
and continued a 30 percent evaluation for PTSD.

This matter was before the Board previously in March 2005, at 
which time the claims were remanded in order that the Veteran 
could be provided a hearing before a member of the Board.  

A travel board hearing before the undersigned Acting Veterans 
Law Judge was provided the Veteran in September 2006.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

The matter was returned to the Board in March 2007, at which 
time it was again remanded, in order that the RO could obtain 
relevant treatment records, provide complete notice to the 
Veteran of what he must show for his claims to be granted, 
and schedule the Veteran for examinations for his muscle 
disability and PTSD. 

The issue of entitlement to an evaluation in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's deltoid (MG III) disability is "moderately 
severe;" the injury was of a deep and penetrating nature, 
the Veteran continues to have shrapnel embedded in the 
humerus marrow canal and the surrounding soft tissues, and 
the Veteran's arm was debrided multiple times.  The original 
wound was infected, and the Veteran required hospitalization 
for treatment.  The Veteran's shrapnel wound did not cause a 
shattering bone fracture or open comminuted fracture.  There 
is no evidence of sloughing of soft parts.  There is no 
objective evidence of a ragged, depressed, or adherent scar 
associated with the injury, or of wide damage to the muscle 
groups in the missile track.  The muscles were not shown to 
swell or harden abnormally, and there was no evidence of loss 
of deep fascia or muscle substance.  The Veteran did not lose 
coordination of his shoulder or arm.  

2.  The Veteran's disability also involves the triceps (MG 
VI), which is also "moderately severe;" this injury is to 
the same anatomical region but does not act on the same joint 
as MG III, the injury was of a deep and penetrating nature, 
the Veteran continues to have shrapnel embedded in the 
humerus marrow canal and the surrounding soft tissues, and 
the Veteran's arm was debrided multiple times.  The original 
wound was infected, and the Veteran required hospitalization 
for treatment.  The Veteran's shrapnel wound did not cause a 
shattering bone fracture or open comminuted fracture.  There 
is no evidence of sloughing of soft parts.  There is no 
objective evidence of a ragged, depressed, or adherent scar 
associated with the injury, or of wide damage to the muscle 
groups in the missile track.  The muscles were not shown to 
swell or harden abnormally, and there was no evidence of loss 
of deep fascia or muscle substance.  The Veteran did not lose 
coordination of his shoulder or arm.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no higher, 
for residuals of a gunshot wound of the right upper extremity 
with damage to muscle groups III and VI have been met.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Codes 5303, 5306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd on 
other grounds sub nom. by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Notice provided to the Veteran in April 2007, subsequent to 
the March 2007 remand, fully complied with VA regulations 
concerning claims for increased evaluations, informing the 
Veteran that he had to demonstrate that his disability had 
worsened, of the types of evidence relevant to his claim, and 
that VA determines disability ratings by applying relevant 
Diagnostic Codes.  The claim was subsequently readjudicated.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that where notice was not provided prior to the 
agency of original jurisdiction's (AOJ) initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ).

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs), showing the extent of the 
Veteran's in-service muscle injuries.  VA has provided the 
Veteran examinations for his shoulder disability in June 2009 
and October 2009.  The Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge at a hearing in March 2007.  
Significantly, neither the Veteran, nor his representative, 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Although various manifestations of a single disability may be 
assigned separate disability evaluation, VA regulations 
preclude the evaluation of the same manifestations of a 
disability under different diagnoses, a process called 
pyramiding.  38 C.F.R. § 4.14.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.




Muscle Injuries

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (Diagnostic Codes 5307 through 5309); 3 muscle groups 
for the foot and leg (Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (Diagnostic Codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A slight disability of the muscles may result from a 
superficial wound, not requiring debridement or showing 
infection.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular scarring.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade 
should be considered.  Records in the file of consistent 
complaints of cardinal symptoms of muscle wounds should also 
be noted.  Evidence of unemployability due to an inability to 
keep up with work requirements may be considered.  Objective 
findings should include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of the 
muscles is characterized by evidence of through and through 
or deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of a high velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  38 C.F.R. 
§ 4.56(d)(4).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).


Evidence

The Veteran's service treatment records reflect that he was 
hit with hostile force mortar fragments in the right arm in 
April 1968.  The initial injury report described the wound as 
a laceration of the right arm, without artery or nerve 
involvement.  The Veteran's wound was debrided twice over a 
period of three days, and the Veteran was put on an 
antibiotic.  

A May 1968 report noted that the Veteran had a number of 
small (1-6mm) pieces of shrapnel remaining in his right upper 
arm, and a "mild fracture" of the humerus.

A separate May 1968 report indicated that the Veteran's 
fragment wound was to his right deltoid.  The Veteran had 
incomplete restoration of function, and there were retained 
fragments in his arm.  Testing showed that all reflexes were 
present, and there was no motor weakness of the arm.  The 
Veteran was placed on two weeks of light duty.  

At the end of his two-week light duty, the Veteran's medical 
records reflect continued limitation.  He was prevented from 
taking assignments requiring prolonged handling of heavy 
materials, including weapons.  He was to do no overhead work, 
and no push-ups or pull-ups.  

The Veteran's March 1969 separation examination indicated 
that the Veteran still had some residual scar pain at the 
site of the injury.  The Veteran's scar was measured as one 
inch by one inch.  

A June 1970 VA examination recorded a diagnosis of shrapnel 
wound of Muscle Group III.  However, residual weakness of the 
triceps and biceps was also noted.  

The Veteran was provided a VA examination in June 2002 for 
his right arm disability.  The Veteran informed the examiner 
that although surgery at the time of the injury removed some 
of the fragments from the shell fragment wound, other pieces 
of shrapnel had worked themselves out over time.  The Veteran 
indicated he had pain and limited use of the right shoulder, 
which had increased with time.  He had lost some of his range 
of motion.  His physical limitations affected what he could 
do in the workplace.  The examiner noted that the Veteran's 
right hand was his dominant hand.  The Veteran had a scar of 
the right arm that was two inches by one inch at inferior to 
the deltoid insertion.  There was skin and muscular atrophy 
of the right arm; the circumference of the right arm was 38.5 
cm, while the circumference of the left arm was 41 cm.  The 
Veteran had right arm extension to 40 degrees with pain at 40 
degrees, forward flexion to 140 degrees, abduction to 140 
degrees, and adduction to 50 degrees.  He had internal 
rotation of the right arm to 60 degrees with pain in the 
shoulder area.  Strength in the upper extremities was 4/5 
with some weakness greater in the right arm than the left.  
An X-ray of the right shoulder was essentially within normal 
limits, and an X-ray of the right humerus showed status-post 
shrapnel injury to the upper arm.  The examiner diagnosed the 
Veteran with a shrapnel wound to the right shoulder and 
muscle group III with moderate functional loss of range of 
motion.  

The Veteran was again examined in October 2009.  The Veteran 
described the original injury to the examiner, indicating 
that although he received care and pain relief in the field, 
he was not provided full treatment until the following day, 
by which time his fatigues had to be cut off because the 
blood had dried over the wound.  He had developed an 
infection.  Medical providers were not able to remove all of 
the shrapnel from the wound.  The wound was initially left 
open to heal, and then stapled together.  He indicated that 
he was put on light duty and advised to soak the wound in the 
saltwater of the South China Sea, subsequent to which he 
developed fever, swelling, and dehiscence of the wound.  
Thereafter, he was issued a permanent profile for light duty 
regarding the right upper extremity.  Since the time of the 
injury, he had continued to have pain in the right shoulder, 
particularly when lying on it.  Over the years, some of the 
shrapnel has worked itself out, causing bleeding.  The 
Veteran stated that he had localized discomfort of the right 
shoulder and upper extremity which felt like numbness and 
pins and needles.  Occasionally, his right shoulder will 
flare with pain and numbness.  The condition has caused some 
decreased grip strength and decreased ability to lift items, 
as well as a reduced range of motion.  The Veteran had no 
uncertainty of movement.  His shoulder had pain, weakness, 
stiffness, and sometimes heat, fatigability, and lack of 
endurance.  He denied swelling, redness, instability, locking 
up, and dislocation.  The Veteran retired in August 2009, and 
indicated that this was because he could not continue the 
overhead motion and lifting of heavy equipment required for 
his position as a diesel mechanic.  The disability had a 
moderate to severe impact on his daily activities.  

On physical examination, the Veteran had subtle wasting of 
the right deltoid and triceps muscles.  There was a one-inch 
diameter circular hypertrophied shrapnel scar without skin 
breakdown, subcutaneous tissue loss, or adhesion, at the 
junction of the right triceps and deltoid.  The right 
shoulder joint did not appear disfigured, and was nontender 
to palpitation.  The Veteran indicated a mild lack of soft 
touch sensation surrounding the shrapnel wound.  The Veteran 
had 4/5 strength of the right triceps and deltoid muscles.  
He had 2+ perception to soft touch and pain.  His right 
shoulder range of motion was flexion to 135 degrees, with 
pain beginning at 110 degrees, abduction to 125 degrees, with 
pain beginning at 85 degrees, external rotation to 75 degrees 
with pain at 75 degrees, and internal rotation to 90 degrees 
with pain at 90 degrees.  There was no loss of range of 
motion with repetitive testing.  X-rays showed slight 
degenerative joint disease, and residual metallic pieces.  
The examiner diagnosed the Veteran with right shoulder 
degenerative joint disease and right deltoid and triceps 
wasting with loss of power, weakness, and lowered threshold 
of fatigue and pain, with retained shrapnel in the proximal 
humerus marrow canal and soft tissues.  The Veteran did not 
have uncertainty of movement.  The examiner opined that the 
Veteran's disability of the right shoulder/upper extremity 
should be considered "moderate."

Analysis

The Board finds that the Veteran's disability includes both 
Muscle Groups III and VI.  To this point, the Veteran has not 
been rated on the basis of Muscle Group VI; however, the most 
thorough examination to date, performed in October 2009, 
shows disability of the triceps (MG VI) to be equal to that 
of the deltoid (MG III).  The shrapnel wound occurred at the 
"junction of the right triceps and deltoid."  The evidence 
does not suggest that the disability is worse in one muscle 
group than it is in the other.  Likewise, there is no 
evidence that the injury to one muscle group preceded the 
other, despite the way the Veteran's claim has been evaluated 
to date.  As such, the following analysis applies to the 
disabilities of both muscle groups.  

The Veteran's injury of the deltoid (MG III) and triceps (MG 
VI) muscles meets the criteria for a "moderately severe" 
muscle injury as described in 38 C.F.R. § 4.56.  The injury 
was of a deep and penetrating nature; to this day, the 
Veteran continues to have shrapnel embedded in the humerus 
marrow canal and the surrounding soft tissues.  The Veteran's 
arm was debrided multiple times.  

Although the service treatment records do not specify 
"prolonged" infection, the Veteran was put on an 
antibiotic.  There is no evidence to contradict the Veteran's 
statements that in the weeks following his injury, it was 
infected.  

The STRs show that the Veteran was hospitalized for multiple 
days for treatment of the wound.  He continued to demonstrate 
the cardinal signs and symptoms of muscle disability at his 
separation.  He was given a permanent profile indicating that 
he could not handle heavy materials for a prolonged period of 
time, including weapons, and he was to do no overhead work, 
push-ups, or pull-ups.  At his 2002 and 2009 examinations, he 
stated and demonstrated that he experienced weakness, pain, 
fatigue, and loss of muscle mass.  

All of this evidence supports rating the muscle injury as 
"moderately severe."

The objective findings indicate that the entrance scar is at 
the location where the triceps and deltoid come together, 
showing that it affected multiple muscle groups.  He had loss 
of muscle substance, as shown by comparison measurements with 
the left arm indicating muscle atrophy.  

The Board does not find that the Veteran's muscle disability 
should be considered "severe."  The Veteran's shrapnel 
wound did not cause a shattering bone fracture or open 
comminuted fracture.  There is no evidence of sloughing of 
soft parts.  The Veteran did not consistently demonstrate 
muscle symptomatology worse than the criteria for a 
moderately severe muscle injury, although there was evidence 
that he had difficulty keeping up with work requirements.  
There is no objective evidence of a ragged, depressed, or 
adherent scar associated with the injury, or of wide damage 
to the muscle groups in the missile track.  The muscles were 
not shown to swell or harden abnormally, and there was no 
evidence of loss of deep fascia or muscle substance.  The 
Veteran did not lose coordination of his shoulder or arm.  
The Board acknowledges that there was X-ray evidence of 
minute, multiple scattered foreign bodies and measurable 
muscle atrophy, but there was no adhesion of the scar to the 
bone, adaptive contraction of an opposing group of muscles, 
or induration or atrophy of an entire muscle.

In short, the Board finds that the criteria describing 
"moderately severe" muscle injuries most adequately 
addresses the Veteran's disability.  Although he does not 
demonstrate all the characteristics of a "moderately 
severe" disability, and although he demonstrates some of the 
characteristics of a "severe" muscle disability, the Board 
finds that the disability of MGs III and VI is appropriately 
rated as "moderately severe."  

The Veteran's right arm is his dominant arm.  Therefore, the 
Veteran is entitled to an evaluation from the "dominant" 
column in the ratings schedule.  A moderately severe injury 
to muscle group III requires a 30 percent evaluation.  
Likewise, a moderately severe injury to muscle group VI 
requires a 30 percent evaluation.  

Muscle groups III and VI both affect the same anatomical 
region - the right upper extremity - but affect different 
joints.  Muscle group III affects the shoulder, and muscle 
group VI affects the elbow.  In order to properly rate the 
Veteran's muscle disabilities, the evaluation for the most 
severely injured muscle group should be increased by one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Therefore, the Board finds that the Veteran is entitled to an 
evaluation for a "severe" muscle injury under Diagnostic 
Code 5303 for Muscle Group III, which provides the Veteran 
with a 40 percent evaluation.



Other Potential Rating Criteria

The Board has considered whether the Veteran meets the 
criteria for an evaluation for loss of range of motion, but 
finds that an evaluation for loss of range of motion would be 
less than that for his muscle disabilities, and thus not in 
his best interest.  The Veteran demonstrated abduction of the 
right shoulder to 85 degrees.  Although this is slightly less 
than "shoulder level," i.e., 90 degrees, such limitation of 
abduction would most appropriately be considered under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 as "at shoulder 
level," which would warrant a 20 percent evaluation.  To 
qualify for a 30 percent evaluation, the Veteran would have 
to show limitation of abduction that was closer to 25 degrees 
from his side than abduction to his shoulder level.  Eighty-
five degrees of abduction is much closer to shoulder level 
than to 25 degrees from the side, and thus a 30 percent 
evaluation under Diagnostic Code 5201 is not warranted.

Further, a separate evaluation for limitation of motion is 
not warranted, as such an evaluation would be pyramiding.  
38 C.F.R. § 4.14.  As noted above, although various 
manifestations of a single disability may be assigned 
separate disability evaluation, VA regulations preclude the 
evaluation of the same manifestations of a disability under 
different diagnoses, a process called pyramiding.  The 
limitations imposed by the muscle injury include limitation 
of motion.  Therefore, the best potential outcome for the 
Veteran is to be rated based on the criteria for muscle 
disabilities.

Likewise, as the criteria for muscle disabilities 
specifically incorporates criteria for the size of the scar, 
a separate evaluation for scarring associated with the muscle 
disability would not be warranted.  

Consideration of Staged Ratings

The Board has considered whether staged ratings would be 
appropriate; however, the Board finds that the Veteran has 
demonstrated continuity of symptomatology at relatively the 
same level of severity since his December 2001 claim for an 
increased evaluation.  There is no evidence suggesting 
worsening or improvement of the disability over this time.  
At no time is there an increase in symptomatology such that 
staged ratings would be appropriate.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's muscle 
disability.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  According to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the Veteran has not shown in this case is that 
his service-connected muscle disability has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required any periods of 
hospitalization during the appeal.  The Veteran is retired, 
and, although the Veteran did have some impairment with his 
work due to the disability prior to retirement, at no time 
during the current appeal has disability interfered with his 
employment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected muscle disability.

	(CONTINUED ON NEXT PAGE)



ORDER

A 40 percent evaluation for service-connected gunshot wound 
residuals of Muscle Groups III and VI of the right arm, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In March 2007, the Board remanded the Veteran's claim for an 
increased evaluation for his PTSD in part to obtain treatment 
records.  The Veteran testified in his September 2006 hearing 
that he received VA treatment for PTSD through 2004.  
Additionally, the Veteran had submitted an October 2005 
statement indicating that while at treatment at the Tuskogee 
VA Medical Center, the Veteran had recently been prescribed 
an anti-depression medication.  To date, records referenced 
in the Veteran's claims file have not yet been obtained.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, despite the fact that the Board 
ordered the RO to obtain the Veteran's PTSD records, records 
in VA's possession have not yet been associated with the 
Veteran's claims file.  Especially considering the fact that 
this is an appeal covering a period of more than seven years, 
during which time there could have been increases or 
decreases in symptomatology not represented in the available 
evidence in the claims file, the missing treatment reports 
are necessary for a full and fair adjudication of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his PTSD since 
2003.  After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims folder.  Whether or not the Veteran 
responds to the request for information, 
the RO should obtain all of the Veteran's 
PTSD treatment records held at VA 
facilities.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit these 
records for VA review.

2.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case to the 
Veteran and his representative and give 
them appropriate time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
Veteran unless he is notified.  

The purposes of this remand are to ensure notice is complete 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).  



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


